UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                             Before
                                 TOZZI, CELTNIEKS, and BURTON
                                    Appellate Military Judges

                                 UNITED STATES, Appellee
                                              v.
                                 Sergeant ROBERT J. CARR
                                United States Army, Appellant

                                          ARMY 20150529

         Headquarters, U.S. Army Cyber Center of Excellence and Fort Gordon
          John T. Rothwell, Military Judge (arraignment & motions hearing)
                         John S. Irgens, Military Judge (trial)
                Colonel Scott F. Young, Staff Judge Advocate (pretrial)
         Lieutenant Colonel John A. Hamner, Staff Judge Advocate (post-trial)

For Appellant: Lieutenant Colonel Melissa R. Covolesky, JA; Major Andres
Vazquez, Jr., JA; Captain Matthew D. Bernstein, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie III,
JA; Major Michael E. Korte, JA (on brief).


                                             27 April 2017

                -----------------------------------------------------------------------------
                SUMMARY DISPOSITION ON FURTHER RECONSIDERATION
                -----------------------------------------------------------------------------

TOZZI, Senior Judge:

       In a summary disposition dated 17 April 2017 this court granted appellant
relief on a claim of unreasonable multiplication of charges. United States v. Carr,
ARMY 20150529, 2017 CCA LEXIS 238 (Army Ct. Crim. App. 7 Apr. 2017). We
did so by amending a specification alleging assault under Article 128, Uniform Code
of Military Justice, 10 U.S.C. § 928 (2012 & Supp. I 2014) [hereinafter UCMJ] by
deleting duplicative language contained in another specification for rape under
Article 120 UCMJ. In a motion for reconsideration appellant points out this court
erred in analyzing the first Quiroz * factors when we stated “defense counsel did not
object at trial that the specifications constituted an unreasonable multiplication of
charges. This factor weighs in favor of the government.” We agree. Appellant did
raise unreasonable multiplication of charges at trial. As a result, that factor weighs

*
    United States v. Quiroz, 55 M.J. 334, 338 (C.A.A.F 2001).
CARR—ARMY 20150529

in favor of appellant. Since appellant has already been provided relief for
unreasonable multiplication of charges under Quiroz, no further relief is provided
here.

                                   CONCLUSION

       After reconsideration of the entire record of trial and appellant’s assignments
of error, we AFFIRM only so much of Specification 1 of Charge II as finds:

             In that [appellant], U.S. Army, did, at or near Augusta,
             Georgia, on or about 11 March 2014, unlawfully punch
             Mrs. [LC] on the head, face, and torso with his fists.

The remaining findings of guilty are AFFIRMED.

       Reassessing the sentence on the basis of the error noted, the entire record, and
in accordance with the principles of United States v. Winckelmann, 73 M.J. 11, 15-
16 (C.A.A.F. 2013), we AFFIRM the sentence. All rights, privileges, and property,
of which appellant has been deprived by virtue of that portion of the findings set
aside by this decision, are ordered restored. See UCMJ arts. 58a(b), 58b(c), 75(a).

      Judge CELTNIEKS and Judge BURTON concur.

                                           FOR THE COURT:




                                           MALCOLM
                                           MALCOLM H.  H. SQUIRES,
                                                          SQUIRES, JR.
                                                                   JR.
                                           Clerk
                                           Clerk of
                                                 of Court
                                                    Court




                                           2